Citation Nr: 9908685	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-27 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for spinal meningitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his former spouse


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied service connection for 
spinal meningitis.


FINDING OF FACT

There is no competent medical evidence that the veteran 
currently has residuals of any spinal meningitis he may have 
had during service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
spinal meningitis is not well grounded.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  However, the threshold question for the 
Board is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is one 
that is plausible, capable of substantiation or meritorious 
on its own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
evidence of a well-grounded claim there is no duty to assist 
the claimant in developing the facts pertinent to his claim 
and the claim must fail.  Epps v. Gober, 126 F.3d 1464, 1467-
68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

Service medical records show that the veteran reported to the 
Leonard Wood Army Hospital in Ft. Leonard Wood, Missouri in 
February 1970, complaining of fever, sore throat, stiff neck, 
and bilateral knee joint ache.  He was diagnosed with an 
upper respiratory infection and was discharged to duty three 
days later.  The veteran asserts that at the same time at 
which he sought treatment, four of his friends, one of whom 
lived in his barracks, died of spinal meningitis.  Based on 
his symptoms and the death of his friends, the veteran 
contends that he also suffered from spinal meningitis.

The veteran further contends that he currently suffers 
residuals of his in-service meningitis, including mental and 
heart disorders, and visual problems.  In December 1996, the 
veteran submitted to a VA medical examinations for 
Diseases/Injuries of the Spinal Cord, for Peripheral Nerves 
and for Mental Disorders.  The examiners noted the veteran's 
self-report of exposure to spinal meningitis during service.  
The one examiner concluded, however, that although the 
veteran had classic symptoms of meningitis in 1970, his 
hospitalization of only four days was an unlikely duration 
for such a serious disease.  He further concluded, contrary 
to the veteran's assertions, that the veteran exhibited no 
acute or chronic sequelae such as hearing loss, vision 
abnormalities or seizures which would typically occur after a 
bout of spinal meningitis.  The examiner found no evidence of 
either spinal cord disease/injury or peripheral nerve 
abnormality.  The examiner who performed the Mental Disorders 
examination diagnosed the veteran as having an obsessive 
compulsive disorder with secondary depression and probable 
borderline intellectual functioning but did not indicate that 
either diagnosis was related to the meningitis the veteran 
reported he had during service.

The veteran has submitted some private medical records in 
support of his claim and text material pertaining to 
meningitis.  However, none of the medical records diagnosis 
the veteran as having any residuals of meningitis, and the 
text material does not demonstrate that the veteran actually 
had meningitis during service or that he current has any 
residuals of meningitis.  Even if the veteran did manifest 
symptoms of spinal meningitis in service, the VA medical 
examiner found that the veteran does not suffer from acute or 
chronic sequelae incident to spinal meningitis.  

Aside from the veteran's own contentions, there is no 
competent evidence that the veteran currently suffers 
residuals of spinal meningitis.  In order to establish a 
well-grounded claim, the veteran must present competent 
medical evidence of a current disability which is linked to 
his period of active service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that lay persons are 
not competent to offer medical opinions).  In the absence of 
competent medical evidence linking a current disability to an 
in-service injury or disease, service connection is not 
established.  See Epps, 126 F.3d at 1467-68.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional available evidence that might well ground the 
veteran's claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and as an 
explanation as to why his current attempt fails.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 
Vet.App. 425, 432 (1996).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for spinal meningitis is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

